Case 1:20-cv-00731-LO-JFA Document 32 Filed 08/07/20 Page 1 of 2 PageID# 395



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


 NATIONAL ASSOCIATION OF
 IMMIGRATION JUDGES, affiliated with the
 International Federation of Professional and
 Technical Engineers,
                                                         Civil Action No. 20 Civ. 731 (LO) (JFA)
                Plaintiff,

        v.

 JAMES R. MCHENRY III, in his official
 capacity as Director of the Executive Office
 for Immigration Review,

                Defendant.


                                     NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that Plaintiff the National Association of Immigration

Judges hereby appeals to the United States Court of Appeals for the Fourth Circuit from this

Court’s memorandum opinion and order, entered on August 6, 2020, denying Plaintiff’s motion

for a preliminary injunction. See ECF No. 31.


 August 7, 2020                                     Respectfully submitted,

 /s/ Victor Glasberg                                 /s/ Ramya Krishnan
 Victor M. Glasberg (VA 16184)                      Ramya Krishnan*
 Victor M. Glasberg & Associates                    Stephanie Krent*
 121 S. Columbus Street                             Alex Abdo*
 Alexandria, VA 22314                               Knight First Amendment Institute
 T: (703) 684-1100                                    at Columbia University
 F: (703) 684-1104                                  475 Riverside Drive, Suite 302
 vmg@robinhoodesq.com                               New York, NY 10115
                                                    T: (646) 745-8500
                                                    F: (646) 661-3361
                                                    ramya.krishnan@knightcolumbia.org

 *Pro hac vice application pending                  Counsel for the Plaintiff



                                                1
Case 1:20-cv-00731-LO-JFA Document 32 Filed 08/07/20 Page 2 of 2 PageID# 396




                                      CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of August, 2020, I electronically filed the foregoing

Plaintiff’s Notice of Appeal with the clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing.

                                                     /s/ Victor Glasberg
                                                     Victor M. Glasberg (VA 16184)
                                                     Victor M. Glasberg & Associates
                                                     121 S. Columbus Street
                                                     Alexandria, VA 22314
                                                     T: (703) 684-1100
                                                     F: (703) 684-1104
                                                     vmg@robinhoodesq.com




                                                 2
